.     .




Honorable Preston Smith            Opinion No. C-729
Lieutenant Governor
Austin, Texas                      Re:   Construction of Article
                                         23a, Vernon's Civil Stat-
                                         utes, related to uniform
                                         system of time In view of
                                         the enactment of Public
                                         Law 89-387 Uniform Time
Dear Governor Smith:                     Act of 1966.

          Your request for an opinion on the above subject
matter reads as follows:
           "The State of Texas by the enactment of Art. 23a,
      V. A. C. S., (Acts 1947, 50th Legislature, Page 723,
      Chapter 359, Sec. l), adopted central standard time
      as official.
           "The 89th Congress, by the enactment of Public
      Law 89-387 on April 13, 1966, amended the Federal
      laws pertaining to time, and established an official
      time applicable throughout the United States and its
      territories, with the exception that any State may
      by law exempt itself from the provisions of the sub-
      section providing for the advancement of time. The
      Federal amendment is to be effective on April 1, 1967,
      and there has been some inquiry as to whether or not
      our State law has been nullified by the later Federal
      legislation.
           "Will you please take this matter under consi-
      deration and advise me, in view of both our State
      and Federal law, whether or not our State law is
      still applicable or if it will be necessary that
      we re-enact our 8tate statute in order to retain
      central standard as the official time for the State
      of Texas?"
          Article 23a Vernon's Civil Statutes, enacted in
1947, provides as follows:
           "The standard time throughout this state shall
      be that of the ninetieth (90th) meridian of Ion@-
      tude west from Greenwich, commonly known as 'central

                          -3503-
Hon. Preston Smith, page 2 (C-729 )


     standard time'; provided, however, that regions of
     this State using Mountain Standard Time shall con-
     tinue to use that time as their official standard
     time. In all statutes orders rules and regula-
     tions either now in f&ce or hereaft& to be
     promulgated relating to the time within which any
     Act shall 0; shall not be performed by any person,
     it shall be understood and intended that the time
     referred to is the standard time as provided for
     in$his Article, unless otherwise expressly provid-

          The pertinent provi&.ons of Public Law 89-387; 80
Stat. 107, known as the Uniform Time Act of 1966, reads as
follows:
         "Sec. 3. (a) During the period commenaing
    at 2 o'clock antemeridian on the last Sunday of
    April of each year and ending at 2 o'clock ante-
    meridian on the last Sunday of October of each
    year, the standard time of each zone established
    by the Act of March 19, 1918 (15 U.S.C. 261-264),
    as modified by the Act of March 4, 1921 (15 U.S.C.
    265), shall be advanced one hour and such time as
    so advanced shall for the purposes of such Act of
    March 19, 1918 as so modified, be the standard
    time of such z&e during such period; except that
    any State may by law exempt itself from the pro-
    visions of this subsection providing for the ad-
    vancement of time but only if such law provides
    that the entire S&ate (including all political
    subdivisions thereof) shall observe the standard
    time otherwise applicable under such Act of March
    19, 1918, as so modified, during such period.
          "(b) It is hereby declared that it is the
    express intent of Congress by this section to
    supersede any and all laws of the States or poli-
    tical subdivisions thereof insofar as they may
    now or hereafter provide for advances in time
    ,or changeover dates different from those speci-
    fied in this section.
          "(c) For any violation of the provisions of
     this section the Interstate Commerce Commission
     or its duly authorized agent may apply to the
     district court of the United States for the dis-
     trict in which such violation occurs for the
     enforcement of this section; and such court shall
     have jurisdiction to enforce obedience thereto by

                         -3504-
       .




Hon. Preston Smith, page 3 (c-729 1


    writ of injunction or by other
                                 . process
                                      _   .Jmandatory
                                                 _
    or otherwise, restraining against rurther violations
    of this section and enjoining obedience thereto.
         "Sec. 4. (a) The first section of the Act of
    March 19, 1918, as amended (15 U.S.C. 261), is
    amended to read as follows:
         "'That for the purpose of establishing the stan-
    dard time of the United States, the territory of
    the United States shall be divided into eight zones
    in the manner provided in this section. Except as
    provided in Section 3 (a) of the Uniform Time Act
    of 1966. the standard time of the first zone shall
    be based on the mean solar time of the sixtieth
    degree of longitude west from Greenwich; that of
    the second zone on the seventy-fifth degree; that
    of the third zone on the ninetieth degree; thr
    of the fourth zone on the one hundred and fifth
    degree; that of the fifth zone on the one hundred
    and twentieth degree: that of the sixth zone on
    the one hundred and thirty-fifth degree: that of
    the seventh zone on the one hundred and fiftieth
    degree; and that of the eigm zone on the one
    hundred and sixty-fifth degree. The limits of
    each zone shall be defined by an order of the
    Interstate Commerce Commission, having regard
    for the convenience of commerce and the ex-
    isting junction points and division points of
    common carriers engaged in interstate or foreign
    commerce, and any such order may be modified
    from time to time. As used in this Act, the
    term "interstate or foreign commercel'means com-
    merce between a State, the District of Columbia,
    the Commonwealth of Puerto Rico, or any possess-
    ion of the United States and any place outside
    thereof.'


          "(c)   Section 4 of such Act is amended to read as
     follows:
          "'Sec. 4. The standard time of the first
     zone shall be known and designated as Atlantic
     standard time; that of the second zone shall be
     known and designated as eastern standard time;
     that of the third zone shall be known and desig-
     nated as central standard time; that of the
     fourth zone shall be known and designated as

                         -350.5
                                                       .   .




Hon. Preston Smith, page 4 (C-729 )


    mountain standard time; that of the fifth zone
    shall be known and designated as Pacific stan-
    dard time; that of the sixth zone shall be
    known and designated as Yukon standard time;
    that of the seventh zone shall be known and
    designated as Alaska-Hawaii standard time;
    and that of the eighth zone shall be known
    and designated as Bering standard time.'
          I,
           . . .
          “Sec. 6.     This Act shall take effect on
     April 1,  1967;   "oughout)
                       . . . .
          Since Congress by the enactment of Public Law 89-
387 now requires the observance of uniform time, it has pre-
empted the field concerning uniform time, and the provisions
of Public Law 89-387, above quoted, will prevail over State
legislation if a conflict exists. Section 4 states that the
limits of each zone shall be defined by an order of the Inter-
state Commerce Commission rather than the Act itself prescrib-
ing the territorial limits of the eight zones named therein.
Therefore, on April 1, 1967, (the effective date of the Act),
the time zone or time zones in which the territorial limits
of the State of Texas is placed will be determined by the
order of the Interstate Commerce Commission defining the
limits of each zone rather than the Act entitled: An Act
to transfer the Panhandle and Plain section of Texas and
Oklahoma to the United States standard central time zone;
aproved March 4, 1921, (15 U.S.C. 265). Thus, Section 3(a),
providing for the advancement of time, does not determine
the territorial limits of each zone; rather, it merely
provides for the advancement of time within each zone during
specified portions of the year,
           Under the provisions of Section 3(a), any state is
pern&!t.ted,to
             exempt itself from the provisions of Section 3(a)
providing for the advancement of time, but only if the entire
state shall observe the standard time otherwise applicable.
Since Article 23a Vernon's Civil Statutes does not require
the entire State to observe the standard time otherwise
applicable under Public Law 89-387, it will be necessary to
amend Article 23a in order for the State of Texas to exempt
itself from the provisions of Section 3(a) of the Uniform
Time Act of 1966.




                            -3506-
Hon. Preston Smith, page   5    (C- 729)



                     SUMMARY
          In order for the State of Texas to exempt it-
     self from the provisions of Section 3 of Public
     Law 89-387 providing for the advancement of time
     on the last Sunday of April of each year and end-
     ing on the last Sunday of October of each year,
     it is necessary to amend Article 23a, Vernon's
     Civil Statutes.
                                    Very truly yours,
                                    WAGGONER CARR
                                    Attorney General




     JR:mh:dh
    APPROVED:
    OPINION COMMITTEE
     W. 0. Shultz, Chairman
    Pat Bailey
    James McCoy
    Phillip Crawford
    Marvin Sentell
    APPROVED FOR THE ATTORNEY GENERAL
    By: T. B. Wright




                               -3507-